DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/070,085, filed March 15, 2016. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the complete absorbent material layer height" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiehl et al. (US 2016/0270987).
With reference to claims 1 and 8, Stiehl et al. (hereinafter “Stiehl”) discloses an absorbent article (abstract) including an absorbent core (14, 207)  extending in a lateral direction and a longitudinal direction (figure 1), the absorbent core having a front edge, a back edge, and two side edges (figure 1), the absorbent core comprising: 
a first substrate (216’) and a second substrate (216), wherein each substrate comprises an inner surface and an outer surface (figure 10); 
an absorbent material comprising comminuted wood pulp [0123] disposed between the first substrate and the second substrate (figure 10); 
one or more channel areas (226) that are substantially free of absorbent material (figure 10); 
an adhesive applied directly to the inner surface of at least one of the first or second substrate, wherein the adhesive bonds the inner surface of the first substrate to the inner surface of the second substrate through the one or more channel area(s) substantially free of absorbent material [0011]; 
wherein one of the first substrate and the second substrate is folded into the one or more channel area(s) while the other of the first substrate and the second substrate remains substantially planar in the one or more channel areas(s) (figure 10); and
 wherein the bond of the inner surface of the first substrate to the inner surface of the second substrate through the one or more channel area(s) substantially free of absorbent material has a normalized final channel hang time of at least 800 minutes as set forth in [0012].  
With reference to claims 2, 11 and 19, Stiehl discloses an absorbent core wherein the absorbent material further comprises absorbent particulate polymer material as set forth in [0076].  
As to claims 3, 12 and 20, Stiehl discloses an absorbent core wherein the one or more channel area(s) comprises a first channel area and a second channel area as shown in figure 10.  
With respect to claims 4 and 13, Stiehl discloses an absorbent core wherein the one or more channel area(s) is curved as shown in figure 10.  
As to claims 5 and 14, Stiehl discloses an absorbent core wherein the adhesive is applied to the inner surface of the first or second substrate such that the first substrate and the second substrate are bonded [0011] along the front edge and along the back edge of the absorbent core to create a front end seal and a back end seal as set forth in [0078].  
With reference to claims 6-7 and 15, see TABLE 1 on pages 15-16.
With respect to claims 9 and 17, see [0050].
With reference to claims 10 and 16, Stiehl discloses an absorbent article (abstract) including an absorbent core (14, 207)  extending in a lateral direction and a longitudinal direction (figure 1), the absorbent core having a front edge, a back edge, and two side edges (figure 1), the absorbent core comprising: 
a first substrate (216’) and a second substrate (216), wherein each substrate comprises an inner surface and an outer surface (figure 10); 
an absorbent material comprising an absorbent material layer height (figure 10) and comminuted wood pulp [0123] disposed between the first substrate and the second substrate (figure 10); 
one or more channel areas (226) that are substantially free of absorbent material (figure 10); 
an adhesive applied directly to the inner surface of at least one of the first or second substrate, wherein the adhesive bonds the inner surface of the first substrate to the inner surface of the second substrate through the one or more channel area(s) substantially free of absorbent material [0011]; 
wherein one of the first substrate and the second substrate is folded into the one or more channel area to form an undulation within the one or more channel areas (figure 10); and
wherein the undulation extends up to 75% of the absorbent material layer height [0155]; and
 wherein the bond of the inner surface of the first substrate to the inner surface of the second substrate through the one or more channel area(s) substantially free of absorbent material has a normalized final channel hang time of at least 800 minutes as set forth in [0012].  
With reference to claim 18, Stiehl discloses an absorbent core (14, 207)  extending in a lateral direction and a longitudinal direction (figure 1), the absorbent core having a front edge, a back edge, and two side edges (figure 1), the absorbent core comprising: 
a first substrate (216’) and a second substrate (216), wherein each substrate comprises an inner surface and an outer surface (figure 10); 
an absorbent material comprising an absorbent material layer height (figure 10) and comminuted wood pulp [0123] disposed between the first substrate and the second substrate (figure 10); 
one or more channel areas (226) that are substantially free of absorbent material (figure 10); 
an adhesive applied directly to the inner surface of at least one of the first or second substrate, wherein the adhesive bonds the inner surface of the first substrate to the inner surface of the second substrate through the one or more channel area(s) substantially free of absorbent material [0011]; 
wherein one of the first substrate and the second substrate is folded into the one or more channel area to form an undulation within the one or more channel areas (figure 10); and
wherein the undulation extends substantially the complete absorbent material layer height [0155]; and
 wherein the bond of the inner surface of the first substrate to the inner surface of the second substrate through the one or more channel area(s) substantially free of absorbent material has a normalized final channel hang time of at least 800 minutes as set forth in [0012].  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,322,040. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are anticipated by claims 1-24 of U.S. Patent No. 10,322,040 
The limitations of claims 1, 10 and 18 of the instant application can be found in claims 1, 3 and 19 of U.S. Patent No. 10,322,040.
The limitations of claims 7 and 15 of the instant application can be found in claim 18 of U.S. Patent No. 10,322,040.
The limitations of claims 8 and 16 of the instant application can be found in claim 15 of U.S. Patent No. 10,322,040. 
The limitations of claims 9 and 17 of the instant application can be found in claim 16 of U.S. Patent No. 10,322,040.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781